DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 4, 6-9, 11, 13-16, 18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamorano et al. (US Pub No. 2003/0179308) in view of de Almeida Barreto (US Pub No. 2018/0071032) and Hannaford et al. (US Pub No. 2011/0238079).
With regards to claim 2, Zamorano et al. disclose a method of guiding a robotic surgical tool, the method comprising: 
displaying a point of view (PoV) image (i.e. image/”video data” (192) provided by video camera (120)) of an affected area of a subject patient using a camera (120) integrated with a robotic surgical tool (i.e. end-effector (126) which is a tool used during a surgical procedure; further see instant claim 8, which sets forth that the surgical tool comprises an end-effector), in a digital display (190) (paragraphs [0013], [0018]-[0021], [0024]; Figures 1-3);
displaying an anatomical image (i.e. augmented reality image (191), based on a viewing angle of the robotic surgical tool, in an augmented reality or virtual reality display (paragraphs [0019]-[0023], [0037], referring to the display of the augmented reality image (191; i.e. “augmented reality display”), which is accomplished by merging the video image (192) and data image (193) based on the position and orientation (i.e. viewing angle) of the video camera (120); paragraphs [0028]-[0033]; Figure 3c);
guiding the robotic surgical tool based on the displayed AR or VR anatomical image (paragraphs [0003], [0031], [0051], referring to the surgeon viewing the augmented reality image on the display device and enables him or her to perform the surgical procedure in the most appropriate manner “e.g., to more effectively determine 
updating the displayed AR or VR anatomical image based on a change in the viewing angle of the robotic surgical too (paragraph [0020], referring to the augmented reality processor employing the tracking system and the object registration module “in order to ensure that the data image 193 that is merged with the video image 192 corresponds both in time and in space to the video image 192” and it occurring “at any given point in time”, wherein such merging of data over “time” would require updating over time; paragraphs [0031]-[0034], [0037], referring to obtaining data at different positions and the tracking system providing the current position and orientation (viewing angle) to be used to generate data image (193) that corresponds to the displayed video image, and thus the displayed anatomical image would be updated for every current position corresponding to the different positions; paragraphs [0001], [0052], referring to data being obtained “during the performance of the surgical procedure” and the merging of the real-time video data with data, which would require updating the displayed anatomical image to provide the “real-time” display); and
guiding the robotic surgical tool based on the updated displayed AR or VR anatomical image (paragraphs [0001], [0003], [0020], [0031], [0051]-[0052], referring to the real-time images/views and the steps occurring “during the performance of the surgical procedure”, and thus the tool would be guided based on the updated displayed anatomical image obtained during the performance of the surgical procedure).

display a point of view (PoV) image (i.e. image/”video data” (192) provided by video camera (120)) of an affected area of a subject patient using digital images from a front-facing camera (120) integrated with robotic surgical tool (i.e. end-effector (126) which is a tool used during a surgical procedure; further see instant claim 8, which sets forth that the surgical tool comprises an end-effector) in a digital display (190) (paragraphs [0013], [0018]-[0021], [0024]; Figures 1-3);
create references in a Three-Dimensional (3D) space (paragraphs [0034], referring to collecting “well-known points in world coordinates”, where such points in “world coordinates” would be in 3D world space and serves as references for the camera calibration);
display an anatomical image (i.e. augmented reality image (191), based on a viewing angle of the robotic surgical tool in the 3D space, in an autmented reality (AR) display or a virtual reality (VR) display (paragraphs [0019]-[0023], [0037], referring to the display of the augmented reality image (191, i.e. “AR display”), which is accomplished by merging the video image (192) and data image (193) based on the position and orientation (i.e. viewing angle) of the video camera (120); paragraphs [0028]-[0033]; Figure 3c);
guide the robotic surgical tool based on the displayed AR or VR anatomical image (paragraphs [0003], [0031], [0051], referring to the surgeon viewing the augmented reality image on the display device and enables him or her to perform the 
update the AR or VR displayed anatomical image based on a change in the viewing angle of the robotic surgical too (paragraph [0020], referring to the augmented reality processor employing the tracking system and the object registration module “in order to ensure that the data image 193 that is merged with the video image 192 corresponds both in time and in space to the video image 192” and it occurring “at any given point in time”, wherein such merging of data over “time” would require updating over time; paragraphs [0031]-[0034], [0037], referring to obtaining data at different positions and the tracking system providing the current position and orientation (viewing angle) to be used to generate data image (193) that corresponds to the displayed video image, and thus the displayed anatomical image would be updated for every current position corresponding to the different positions; paragraphs [0001], [0052], referring to data being obtained “during the performance of the surgical procedure” and the merging of the real-time video data with data, which would require updating the displayed anatomical image to provide the “real-time” display); and
guide the robotic surgical tool based on the updated displayed AR or VR anatomical image(paragraphs [0001], [0003], [0020], [0031], [0051]-[0052], referring to the real-time images/views and the steps occurring “during the performance of the surgical procedure”, and thus the tool would be guided based on the updated displayed anatomical image obtained during the performance of the surgical procedure).

a robotic surgical tool (i.e. end-effector (126) which is a tool used during a surgical procedure; further see instant claim 8, which sets forth that the surgical tool comprises an end-effector) configured to capture a point of view (PoV) image of an affected anatomical area of a subject patient using an integrated camera (120) (i.e. image/”video data” (192) provided by video camera (120)) (paragraphs [0013], [0018]-[0021], [0024]; Figures 1-3);
a display (190) to display, based on a viewing angle of the robotic surgical tool, an image (i.e. augmented reality image (191)) of the affected anatomical area of the subject patient in an augmented reality (AR) or virtual reality (VR) display (i.e. displayed image is an AR image or a VR image, which are digital iamges) (paragraphs [0019]-[0023], [0037], referring to the display of the augmented reality image (191), which is accomplished by merging the video image (192) and data image (193) based on the position and orientation (i.e. viewing angle) of the video camera (120); paragraphs [0028]-[0033]; Figures 1-2, 3c);
an interface (180, 190, 160) to guide the robotic surgical tool based on the displayed image of the affected anatomical area of the subject patient (paragraphs [0003], [0031], [0051], referring to the surgeon viewing the augmented reality image on the display device (which thus serves as the “interface”) and enables him or her to perform the surgical procedure in the most appropriate manner “e.g., to more effectively determine tumor resection limits, etc.”, and therefore the surgical tool is guided based on the displayed anatomical image);
in time and in space to the video image 192” and it occurring “at any given point in time”, wherein such merging of data over “time” would require updating over time; paragraphs [0031]-[0034], [0037], referring to obtaining data at different positions and the tracking system providing the current position and orientation (viewing angle) to be used to generate data image (193) that corresponds to the displayed video image, and thus the displayed anatomical image would be updated for every current position corresponding to the different positions; paragraphs [0001], [0052], referring to data being obtained “during the performance of the surgical procedure” and the merging of the real-time video data with data, which would require updating the displayed anatomical image to provide the “real-time” display; Figure 1); 
wherein the interface updates guidance for the robotic surgical tool based on updates to the AR or VR image of the affected anatomical area of the subject patient retrieved from the image database (paragraphs [0001], [0003], [0020], [0031]-[0032], [0051]-[0052], referring to the real-time images/views and the steps occurring “during the performance of the surgical procedure”, and thus the tool would be guided based on the updated displayed anatomical image (i.e. augmented image which includes the 
However, Zamorano et al. do not specifically disclose that the guiding of the robotic surgical tool based on the displayed AR or VR anatomical image specifically uses a hand-held guidance tool, wherein the robotic surgical tool tracks maneuvering of the hand-held guidance tool.
Further, Zamorano et al. do not specifically disclose that the guiding of the robotic surgical tool is based on movement (i.e. “guided movement”) of a virtual version of the robotic surgical tool relative to the updated AR or VR displayed anatomical image.  
de Almeida Barreto discloses computer-assisted procedures of surgery and diagnosis, wherein small visual markers are attached to instruments and anatomy of interest (Abstract; paragraph [0011]).  A surgical plan can be overlaid into images in real-time (Augmented Reality) for the purpose of guiding the surgeon in positioning and/or orienting an instrument (paragraph [0020], [0067]; Figure 1E).  The clinical execution might require multiple different instruments (i.e. surgical tools), wherein each of these instruments is assumed to have a Tool Marker (TM) attached that defines a local system of coordinates where the instrument’s relative parts, such as a tip, symmetry axis, or even a complete CAD model (i.e. “virtual version” of the surgical tool) are represented (paragraphs [0067]-[0068]; Figure 1E).  The instruments can be located in the world coordinate system and their poses can be related with the 3D information stored in the WM reference frame, and ultimately provide real-time assistance to the surgeon (paragraph [0068]; Figure 1E).  The surgeon is thus assisted by performing continuous processing of the video for estimating in real-time the 3D pose of 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the guiding of the robotic surgical tool of Zamorano et al. be based on movement (i.e. “guided movement”) of a virtual version of the robotic surgical tool relative to the updated AR or VR displayed anatomical image, as taught by de Almeida Barreto, in order to provide real-time assistance to the surgeon and provide the surgeon the ability to visualize the expected outcome of the chosen instrument location and thus errors can be avoided (paragraphs [0041], [0069], [0158]-[0159]).
However, the above combined references do not specifically disclose that the guiding of the robotic surgical tool based on the displayed AR or VR anatomical image 
Hannaford et al. disclose improved systems and methods for allowing an operaor to teleoperate using a remote surgical module on a patient, wherein robust telerobotic capabilities are provided so an expert surgeon can perform critical steps of an operation from a desired location while a patient is located anywhere around the world (Abstract; paragraphs [0004]-[0005]).  Their method and system comprises of guiding a robotic surgical tool based on a displayed AR anatomical image using a hand-held guidance tool (i.e. functional interfaces for the surgeon’s hands, referred to as the master robotic arm) (paragraphs [0104], referring to the remote robotic surgical tools; paragraphs [0013]-[0014], [0074]-[0075], referring to presenting to a surgeon a layout of visual information, wherein the displayed information includes an augmented reality blending of graphical images with real-world views and real robot slaves, e.g, go/no-go zones; paragraphs [0078], [0081], [0090]-[0092], referring to the functional interfaces for the surgeon’s hands (master robotic arm”), which, as depicted in Figures 9-10, corresponds to a hand-held guidance tool; Figures 7-10, 14-15).  The robotic surgical tool tracks maneuvering of the hand-held guidance tool (paragraphs [0018]-[0020], [0023], referring to the remote surgical instrument precisely responding to movements of the local surgical instrument, wherein at least three input fingers of the local surgical instrument can be configured to be manipulated by a single hand of an operator operating the local surgical instrument; paragraph [0015], referring to low-level input signals acquired from the hand interfaces being translated to the surgical robot, and thus the robotic surgical tool tracks maneuvering of the hand-held guidance tool; Figures 1, 7-10, 14-16).

With regards to claims 2, 9 and 16, if the end-effector of Zamorano et al. is not viewed as a “surgical tool”, in the alternative, Zamorano et al. may be viewed as teaching capturing the PoV image using a camera (120) attached to a probe/end-effector and de Almeida Barreto discloses computer –assisted procedures of surgery and diagnosis, wherein, as an alternative to having a camera and tool or instrument being two entities with independent motions, it may be advantageous to assemble the camera in the tool or instrument such that the two entities become a single rigid body (paragraphs [0136]-[0137], Figure 7A).  The camera can be mounted in a multitude of possible tools ranging from a touch-probe to an impactor for cup placement during hip arthroplasty, passing by burrs and drills (paragraph [0136]).  When the camera and tools are physically attached, their relative 3D pose is known and it is possible to determine the 3D pose of the tool in the global system of coordinates (paragraph [0136]).  
Therefore, alternatively, it would have been obvious to one of ordinary skill in the art to have the robotic end-effector/probe of Zamorano et al., which also includes a 
With regards to claims 4, 11 and 18, as discussed above, the above combined references, meet the limitations of claims 2, 9 and 16.  However, Zamorano et al. do not specifically disclose that the robotic surgical tool is integrated with at least one LASER device.  De Almeida Barreto discloses providing 3D reconstruction that can avoid the need of physical contact, wherein the probe includes a laser pointer that emits a collimiated beam of visible light (paragraphs [0139]-[0145]).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the robotic surgical tool of the above combined references, to be integrated with at least one LASER device, as taught by de Almeida Barreto, in order to provide 3D reconstruction without the need of physical contact (paragraphs [0139]-[0140]) 
With regards to claims 6, 13 and 20, Zamorano et al. disclose that guiding the robotic surgical tool based on the displayed anatomical image is at least partially manual (paragraphs [0003], [0031], referring to the surgeon being enabled to perform the surgical procedure and therefore requires at least partial manual control).  Hannaford et al. further discloses this limitation (paragraph [0090]-[0091], referring to the surgeon’s hands interacting with the master devices which control the remote surgical instrument, thus providing manual guidance).

With regards to claims 8 and 15, Zamorano et al. disclose that the surgical tool comprises an end effector (126) attached to a robotic arm (paragraphs [0023]-[0024]; Figure 2).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 4, 6-9, 11, 13-16, 18 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Newly cited reference Hannaford et al. has been introduced to teach guiding a robotic surgical tool based on a displayed AR anatomical image using a hand-held guidance tool, wherein the robotic surgical tool tracks maneuvering of the hand-held guidance tool.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793